In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00055-CR
        ______________________________


        MARQUAUS SIMMONS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 102nd Judicial District Court
              Red River County, Texas
             Trial Court No. CR 00838




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Marquaus Simmons appeals from the revocation of his community supervision on his plea

of true and the imposition of a sentence of eight years’ imprisonment. The State filed a motion to

revoke for failure to pay fees, restitution, and fines, his commission of subsequent offenses, and

use of marihuana. At the hearing, evidence was introduced in the form of testimony from an adult

community supervision officer and copies of convictions, and Simmons pled true to each ground

alleged. The trial court revoked his community supervision and sentenced him to eight years’

confinement.

       Simmons’ attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail. Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief and a letter to Simmons on May 16, 2011, informing

Simmons of his right to file a pro se response and of his right to review the record. No response

has been filed. Counsel has also filed a motion with this Court seeking to withdraw as counsel in

this appeal.

       We have determined that this appeal is wholly frivolous.         We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See



                                                2
Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).

         We affirm the judgment of the trial court.1




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             August 4, 2011
Date Decided:               August 5, 2011

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case. Should a petition for discretionary review be filed after
September 1, 2011, it should be filed directly with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3.
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            3